
	

115 HR 953 : Reducing Regulatory Burdens Act of 2017
U.S. House of Representatives
2017-05-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		115th CONGRESS
		1st Session
		H. R. 953
		IN THE SENATE OF THE UNITED STATES
		May 25, 2017Received; read twice and referred to the Committee on Environment and Public WorksAN ACT
		To amend the Federal Insecticide, Fungicide, and Rodenticide Act and the Federal Water Pollution
			 Control Act to clarify Congressional intent regarding the regulation of
			 the use of pesticides in or near navigable waters, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Reducing Regulatory Burdens Act of 2017. 2.Use of authorized pesticidesSection 3(f) of the Federal Insecticide, Fungicide, and Rodenticide Act (7 U.S.C. 136a(f)) is amended by adding at the end the following:
			
 (5)Use of authorized pesticidesExcept as provided in section 402(s) of the Federal Water Pollution Control Act, the Administrator or a State may not require a permit under such Act for a discharge from a point source into navigable waters of a pesticide authorized for sale, distribution, or use under this Act, or the residue of such a pesticide, resulting from the application of such pesticide..
 3.Discharges of pesticidesSection 402 of the Federal Water Pollution Control Act (33 U.S.C. 1342) is amended by adding at the end the following:
			
				(s)Discharges of pesticides
 (1)No permit requirementExcept as provided in paragraph (2), a permit shall not be required by the Administrator or a State under this Act for a discharge from a point source into navigable waters of a pesticide authorized for sale, distribution, or use under the Federal Insecticide, Fungicide, and Rodenticide Act, or the residue of such a pesticide, resulting from the application of such pesticide.
 (2)ExceptionsParagraph (1) shall not apply to the following discharges of a pesticide or pesticide residue: (A)A discharge resulting from the application of a pesticide in violation of a provision of the Federal Insecticide, Fungicide, and Rodenticide Act that is relevant to protecting water quality, if—
 (i)the discharge would not have occurred but for the violation; or (ii)the amount of pesticide or pesticide residue in the discharge is greater than would have occurred without the violation.
 (B)Stormwater discharges subject to regulation under subsection (p). (C)The following discharges subject to regulation under this section:
 (i)Manufacturing or industrial effluent. (ii)Treatment works effluent.
 (iii)Discharges incidental to the normal operation of a vessel, including a discharge resulting from ballasting operations or vessel biofouling prevention..
		
	Passed the House of Representatives May 24, 2017.Karen L. Haas,Clerk
